DETAILED ACTION
This is a first Office action in response to application no. 17/500,570 filed on October 13, 2021 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,  11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent no. 11,470,304) in view of Park et al. (US Patent Application Publication no. 2020/0314445) 

Regarding claims 1 and 11, Zhang discloses an apparatus and method for video encoding in an encoder, comprising: determining a subblock-based merge mode used to code a current block in a current picture (See Zhang col. 2, lines 25-33 and col. 1, lines 34-40); partitioning the current block into a plurality of subblocks based on the subblock-based merge mode (See Zhang col. 31, lines 4652); and encoding information indicating the subblock-based merge mode in a bitstream (See Zhang col. 33, lines 48-60).
	It is noted that although Zhang discloses DMVR in col. 21, lines 36-42, it is silent about determining that decoder-side motion vector refinement (DMVR) is to be applied to one of the plurality of subblocks in the current block based on a mode type of the subblock-based merge mode.
	However, Park teaches a method for video encoding in an encoder, comprising determining that decoder-side motion vector refinement (DMVR) is to be applied to one of the plurality of subblocks in the current block based on a mode type of the subblock-based merge mode (See Park [0172]-[0173]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Zhang’s encoding apparatus and method to incorporate Park’s teaching to determine that decoder-side motion vector refinement (DMVR) is to be applied to one of the plurality of subblocks in the current block based on a mode type of the subblock-based merge mode.  The motivation for performing such a modification in Zhang is to provide high-efficiency image in order to effectively compress and transmit store and playback information of high-resolution and high-quality images.

As per claim 20, most of the limitations of this claim have been noted in the above rejection of claims 1 and 11.  In addition, the combination of Zhang and Park teaches a non-transitory computer readable medium storing a program executable by at least one processor to perform the steps of claims 1 and 11 (See Zhang col. 3, lines 17-21).

As per claims 2 and 12, the combination of Zhang and Park further teaches determining that the DMVR is to be applied to the one of the plurality of subblocks based on the mode type of the subblock-based merge mode not being affine merge mode (See Zhang [0172]-[0173]).

As per claims 3 and 13, the combination of Zhang and Park further teaches determining that the DMVR is to be applied to the one of the plurality of subblocks based on the subblock-based merge mode being subblock-based temporal motion vector prediction (SbTMVP) (See Zhang col. 15, lines 41-56).

As per claims 4 and 14, the combination of Zhang and Park further teaches determining that the DMVR is to be applied to the one of the plurality of subblocks based on the subblock-based merge mode being SbTMVP and a subblock size of each of the plurality of subblocks being 16x16 luma samples (See Zhang col. 15, lines 41-56, col. 5, lines 26-39).

5.	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Patent no. 11,470,304) in view of Park et al. (US Patent Application Publication no. 2020/0314445) as applied to claims 1 and 11 above, and further in view of Huang et al. (US Patent Application Publication no. 2020/0389656).

Regarding claims 10 and 19, most of the limitations of these claims have been noted in the rejection of clams 1 and 11.
	It is noted that the combination of Zhang and Park is silent about encoding high level flag indicating whether the DMVR is allowed for the plurality of blocks.
	However, Huang teaches an encoding apparatus and method comprising encoding a high-level flag indicating whether the DMVR is allowed for the plurality of blocks (See Huang [0181]-[0182]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the combination of Zhang and Park to incorporate Huang’s teachings to encode a high-level flag indicating whether the DMVR is allowed for the plurality of blocks.  The motivation for performing such a modification in the proposed combination of Zhang and Park is to properly remove redundancy.

6.	Claims 5-9 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The claims are allowable over the prior art of record since the references taken individually or in combination fail to teach or suggest an encoder and encoding method comprising wherein the determining that the DMVR is to be applied further comprises: determining whether one or more reference picture lists for the current block satisfy a plurality of conditions, the plurality of conditions including that (a) the one or more reference picture lists for the current block include a first reference picture list and a second reference picture list, (b) the current picture is between a first reference picture in the first reference picture list and a second reference picture in the second reference picture list in a video sequence, and (c) a first temporal distance between the first reference picture and the current picture is equal to a second temporal distance between the second reference picture and the current picture; and determining that the DMVR is to be applied to the one of the plurality of subblocks based on the one or more reference picture lists for the current block satisfying the plurality of conditions.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lin et al. (US Patent Application Publication no. 2021/0321089) teaches method and apparatus of shared merge candidate list region for video coding.
Park et al. (US Patent Application Publication no. 2021/0368180) teaches DMVR-based inter-prediction method and device.
Park et al. (US Patent Application Publication no. 2022/0030266) teaches DMVR and BDOF based inter-prediction method and apparatus thereof.
Chen et al. (US Patent Application Publication no. 2022/0116643) teaches methods and apparatuses for decoder-side motion vector  refinement in video coding.
Park et al. (US Patent Application Publication no. 2022/0224911) teaches DMVR-based inter-prediction method and device.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424